Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-13 stand cancelled. Claim 14 is currently amended. Claims 14-19 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 14 and 19 is allowable is “the first luminance varies over time within a first luminance range from a lower limit to a first upper limit, the second luminance varies over time within a second luminance range from the lower limit to a second upper limit, the second upper limit being lower or higher than the first upper limit, in a transition period in which a video data is switched from the first video data to the second video data, the first convert function converts a luminance within a third luminance range to a level limited to be lower than a threshold, the third luminance range being the lower limit to a third upper limit, the third upper limit being lower than each of the first upper limit and the second upper limit, the threshold being provided between a lower limit of the level range and an upper limit of the level range, and
 in the transition period, the second convert function converts the luminance within the third luminance range to a level substantially same as the limited level. The closest prior art JP 2017120330A to Yoshitaka et al. is in the the field of video displays teaches luminance adjusting within a range. “there is provided a first video based on a first signal level that gives a lower limit of a predetermined luminance range, and a second video based on a second signal level that gives an upper limit of the luminance range. An image display unit to display, a measurement unit for measuring the luminance of the first image and the luminance of the second image, the luminance of the first image measured by the measurement unit, and the luminance of the second image A parameter display unit for displaying the maximum luminance of the video displayed by the video display unit and the minimum value of the signal level that gives the maximum luminance, and a parameter for adjusting the luminance of the video displayed on the video display unit are input. And a brightness control unit that controls a brightness of a video displayed on the video display unit using a correction function based on the adjustment parameter. According to the configuration of [5], in the user, the luminance of the first video and the luminance of the second video displayed on the video display unit are the lower limit of the predetermined luminance range and the upper limit of the predetermined luminance range, respectively. While confirming this, the adjustment parameter can be instructed. Then, the minimum value of the signal level that gives the maximum luminance given by the adjustment parameter can be confirmed. Accordingly, the user can grasp the maximum luminance that can be expressed by the video display unit and the signal level that provides the maximum luminance in the production of a video having a luminance range exceeding a predetermined luminance range. Therefore, the user can more easily manage the video signal level exceeding the maximum luminance that can be expressed by the video display unit.” However Yoshitaka et al. and other prior art search fails to explicitly teach the limitations of claim 14 and 19. 
Likewise claims 15-18 are allowed because they are dependents of claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661